department of the treasury internal_revenue_service washington d c tax exempt and government entities oct a ep za t uniform issue list xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx legend taxpayer a ira b ira c bank d xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx financial_institution e xxxxxxxxxxxxxx account f account g amount amount amount dear xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxkxxkxkxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxkx this letter is in response to your request dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ xxxxxxxxxxxkxxx page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira b totaling amount taxpayer a asserts that his failure to accomplish a rollover of amount within the day period prescribed by sec_408 was due to his reliance on misinformation received from the representative of bank d taxpayer a also represents that amount has not been used for any other purpose and remains in a non ira account on taxpayer a represents that he owned ira b which was maintained by bank d irab was invested in certificates of deposits which matured on october 2c october taxpayer a met with a representative of bank d for instructions on how to complete a direct_rollover to an ira with bank d that provided for a greater rate of return based on the information received from the representative of bank d taxpayer a opened a new account account f with bank d on october intending it to be an ira however the information received from the representative of bank d was incorrect in that the account created account f while providing for a higher rate of return was a non-ira account taxpayer a transferred amount from ira b to account f at that time intending it to be a direct_rollover on december _ still believing account f was an ira taxpayer a transferred amount a portion of amount from account f to an ira he maintained at financial_institution e ira c in january aware that account f was a non-ira account on january with his cpa taxpayer a transferred amount amount minus amount from account f to ira c documentation submitted includes a letter from bank d acknowledging that there was a miscommunication regarding taxpayer a’s intention and desired disposition of ira b after maturity in october upon receipt of a form_1099 from account f taxpayer a became __ after consultations based on the facts and representations a ruling has been requested that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount amount has not been used and remains in ira c sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if xxxxxxxxxxxxxx page i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish timely rollover was due his reliance on the misinformation received from a representative of bank d which resulted in amount being deposited into account f a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 except the 60-day requirement are xxxkxxkxxxkxkxkxkxkxk page met with respect to the contribution of amount on december on january within the meaning of sec_408 of the code __ such contributions will be considered valid rollover_contributions and amount this ruling does not authorize the rollover of any amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxxx id xxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely carlton watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
